


EXHIBIT 10.09

 

RELIANCE STEEL & ALUMINUM CO.
DEFERRED COMPENSATION PLAN

 

(Amended and Restated Effective January 1, 2013)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY

7

 

 

 

 

 

2.1.

Selection by Committee

7

 

 

 

 

 

2.2.

Enrollment and Eligibility Requirements; Commencement of Participation

7

 

 

 

ARTICLE 3 DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/
VESTING/CREDITING/TAXES

8

 

 

 

 

3.1.

Maximum Deferral

8

 

 

 

 

 

3.2.

Timing of Deferral Elections; Effect of Election Form

8

 

 

 

 

 

3.3.

Withholding and Crediting of Annual Deferral Amounts

9

 

 

 

 

 

3.4.

Company Contribution Amount

9

 

 

 

 

 

3.5.

Vesting

10

 

 

 

 

 

3.6.

Crediting/Debiting of Account Balances

10

 

 

 

 

 

3.7.

FICA and Other Taxes

12

 

 

 

ARTICLE 4 SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES

12

 

 

 

 

4.1.

Scheduled Distributions

12

 

 

 

 

 

4.2.

Postponing Scheduled Distributions

13

 

 

 

 

 

4.3.

Other Benefits Take Precedence Over Scheduled Distributions

13

 

 

 

 

 

4.4.

Unforeseeable Emergencies

13

 

 

 

ARTICLE 5 CHANGE IN CONTROL BENEFIT

14

 

 

 

 

5.1.

Change in Control Benefit

14

 

 

 

 

 

5.2.

Payment of Change in Control Benefit

14

 

 

 

ARTICLE 6 FROZEN RETIREMENT BENEFIT

14

 

 

 

 

6.1.

Frozen Retirement Benefit

14

 

--------------------------------------------------------------------------------


 

 

6.2.

Payment of Frozen Retirement Benefit

14

 

 

 

ARTICLE 7 TERMINATION BENEFIT

15

 

 

 

 

7.1.

Termination Benefit

15

 

 

 

 

 

7.2.

Payment of Termination Benefit

16

 

 

 

 

 

7.3.

Frozen Termination Benefit

18

 

 

 

ARTICLE 8 DEATH BENEFIT

20

 

 

 

 

8.1.

Death Benefit

20

 

 

 

 

 

8.2.

Payment of Death Benefit

20

 

 

 

 

 

8.3.

Frozen Death Benefit

22

 

 

 

ARTICLE 9 BENEFICIARY DESIGNATION

23

 

 

 

 

9.1.

Beneficiary

23

 

 

 

 

 

9.2.

Beneficiary Designation; Change; Spousal Consent

24

 

 

 

 

 

9.3.

Acknowledgment

24

 

 

 

 

 

9.4.

No Beneficiary Designation

24

 

 

 

 

 

9.5.

Doubt as to Beneficiary

24

 

 

 

 

 

9.6.

Discharge of Obligations

24

 

 

 

ARTICLE 10 LEAVE OF ABSENCE

24

 

 

 

 

10.1.

Paid Leave of Absence

24

 

 

 

 

 

10.2.

Unpaid Leave of Absence

24

 

 

 

ARTICLE 11 TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

25

 

 

 

 

11.1.

Termination of Plan

25

 

 

 

 

 

11.2.

Amendment

25

 

 

 

 

 

11.3.

Plan Agreement

25

 

 

 

 

 

11.4.

Effect of Payment

25

 

 

 

ARTICLE 12 ADMINISTRATION

26

 

--------------------------------------------------------------------------------


 

 

12.1.

Committee Duties

26

 

 

 

 

 

12.2.

Administration Upon Change In Control

26

 

 

 

 

 

12.3.

Agents

26

 

 

 

 

 

12.4.

Binding Effect of Decisions

26

 

 

 

 

 

12.5.

Indemnity of Committee

26

 

 

 

 

 

12.6.

Employer Information

26

 

 

 

ARTICLE 13 OTHER BENEFITS AND AGREEMENTS

27

 

 

 

 

13.1.

Coordination with Other Benefits

27

 

 

 

ARTICLE 14 CLAIMS PROCEDURES

27

 

 

 

 

14.1.

Presentation of Claim

27

 

 

 

 

 

14.2.

Notification of Decision

27

 

 

 

 

 

14.3.

Review of a Denied Claim

28

 

 

 

 

 

14.4.

Decision on Review

28

 

 

 

 

 

14.5.

Legal Action

29

 

 

 

ARTICLE 15 TRUST

29

 

 

 

 

15.1.

Establishment of the Trust

29

 

 

 

 

 

15.2.

Interrelationship of the Plan and the Trust

29

 

 

 

 

 

15.3.

Distributions From the Trust

29

 

 

 

ARTICLE 16 MISCELLANEOUS

29

 

 

 

 

16.1.

Status of Plan

29

 

 

 

 

 

16.2.

Unsecured General Creditor

29

 

 

 

 

 

16.3.

Company’s Liability

29

 

 

 

 

 

16.4.

Nonassignability

29

 

 

 

 

 

16.5.

Not a Contract of Employment

30

 

 

 

 

 

16.6.

Furnishing Information

30

 

--------------------------------------------------------------------------------


 

 

16.7.

Terms

30

 

 

 

 

 

16.8.

Captions

30

 

 

 

 

 

16.9.

Governing Law

30

 

 

 

 

 

16.10.

Notice

30

 

 

 

 

 

16.11.

Successors

31

 

 

 

 

 

16.12.

Spouse’s Interest

31

 

 

 

 

 

16.13.

Validity

31

 

 

 

 

 

16.14.

Incompetent

31

 

 

 

 

 

16.15.

Distribution in the Event of Income Inclusion Under Code Section 409A

31

 

 

 

 

 

16.16.

Deduction Limitation on Benefit Payments

31

 

 

 

 

 

16.17.

Limited Cashout

32

 

--------------------------------------------------------------------------------


 

PURPOSE

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Reliance Steel &
Aluminum Co., a California corporation, and its subsidiaries, if any, that
participate in this Plan.  This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

 

This Plan is intended to comply with all applicable laws, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention.  This Plan is
amended and restated effective January 1, 2013, unless otherwise provided for in
the Plan.

 

ARTICLE 1
DEFINITIONS

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Company equal to the sum of the Participant’s Annual Accounts. 
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

 

“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Company equal to (a) the sum of the Participant’s Annual Deferral
Amount and Company Contribution Amount for any one Plan Year, plus (b) amounts
credited or debited to such amounts pursuant to this Plan, less (c) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year.  The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

 

“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary
and/or Bonus that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year.

 

“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan.  The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s Account Balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant.  The amount of the first annual
payment shall be calculated as of the close of business on or about the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or about each anniversary of such Benefit
Distribution Date.  For purposes of this Plan, the right to

 

--------------------------------------------------------------------------------


 

receive a benefit payment in annual installments shall be treated as the
entitlement to a single payment.

 

“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, director fees and
other fees, and automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income).  Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or nonqualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

 

“Base Salary Annual Account” shall mean, with respect to a Participant, an entry
on the records of the Company equal to (a) the Participant’s Base Salary
Deferral Amount for any one Plan Year, plus (b) amounts credited or debited to
such amount pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Base Salary Annual Account for such Plan Year.  The Base Salary Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

 

“Base Salary Deferral Amount” shall mean that portion of a Participant’s Base
Salary that a Participant defers in accordance with Article 3 for any one Plan
Year, without regard to whether such amounts are withheld and credited during
such Plan Year.

 

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 

“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution, but not necessarily the date on which such distribution will
occur.  Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 8, as applicable.

 

“Board” shall mean the board of directors of the Company.

 

“Bonus” shall mean any compensation, in addition to Base Salary, earned by a
Participant under any Employer’s annual bonus and cash incentive plans.

 

2

--------------------------------------------------------------------------------


 

“Bonus Annual Account” shall mean, with respect to a Participant, an entry on
the records of the Company equal to (a) the Participant’s Bonus Deferral Amount
for any one Plan Year, plus (b) amounts credited or debited to such amount
pursuant to this Plan, less (c) all distributions made to the Participant or his
or her Beneficiary pursuant to this Plan that relate to the Bonus Annual Account
for such Plan Year.  The Bonus Annual Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant, or his or her designated
Beneficiary, pursuant to this Plan.

 

“Bonus Deferral Amount” shall mean that portion of a Participant’s Bonus that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.

 

“Change in Control” shall mean the occurrence of a “change in the ownership” or
a “change in the effective control” of the Company, as determined in accordance
with this Section.

 

In determining whether an event shall be considered a “change in the ownership”
or a “change in the effective control” of the Company, the following provisions
shall apply:

 

(a)           A “change in the ownership” of the Company shall occur on the date
on which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in accordance with
Treas. Reg. §1.409A-3(i)(5)(v).  If a person or group is considered either to
own more than 50% of the total fair market value or total voting power of the
stock of the Company, or to have effective control of the Company within the
meaning of part (b) of this Section, and such person or group acquires
additional stock of the Company, the acquisition of additional stock by such
person or group shall not be considered to cause a “change in the ownership” of
the Company.

 

(b)           A “change in the effective control” of the Company shall occur on
either of the following dates:

 

(i)            The date on which any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 50% or more of the total voting power of the
stock of the Company, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).  If a person or group is considered to possess 50% or more
of the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or

 

(ii)           The date on which a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election, as determined in accordance with
Treas. Reg. §1.409A-3(i)(5)(vi).

 

3

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

“Committee” shall mean the committee described in Article 12.

 

“Company” shall mean Reliance Steel & Aluminum Co., a California corporation,
and any successor to all or substantially all of the Company’s assets or
business.

 

“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.

 

“Company Contribution Annual Account” shall mean, with respect to a Participant,
an entry on the records of the Company equal to (a) the Participant’s Company
Contribution Amount for any one Plan Year, plus (b) amounts credited or debited
to such amount pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Company Contribution Annual Account for such Plan Year.  The Company
Contribution Annual Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

 

“Employee” shall mean a person who is an employee of an Employer.

 

“Employer(s)” shall be defined as follows:

 

(a)           Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan.

 

(b)           For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:

 

(i)            The entity for which the Participant performs services and with
respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and

 

(ii)           All other entities with which the entity described above would be
aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable.  In order to identify the group of entities described
in the preceding sentence, the Committee shall use an ownership threshold of at
least 50% as a substitute for the 80% minimum ownership threshold that appears
in, and otherwise must be used when applying, the applicable provisions of
(A) Code Section 1563 for determining a controlled group of corporations under
Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2

 

4

--------------------------------------------------------------------------------


 

for determining the trades or businesses that are under common control under
Code Section 414(c).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 

“401(k) Plan” shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), sponsored or adopted by the Employer, as it may be amended
from time to time, or any successor thereto.

 

“Participant” shall mean any Employee (a) who is selected to participate in the
Plan, and (b) whose executed Plan Agreement (if requested by the Committee),
Election Form and Beneficiary Designation Form are returned to the Committee;
and (b) whose executed Plan Agreement (if requested by the Committee) is
accepted by the Committee.

 

“Plan” shall mean the Reliance Steel & Aluminum Co. Deferred Compensation Plan,
which shall be evidenced by this instrument, as it may be amended from time to
time, and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.

 

“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant.  Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant.  Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

 

“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

 

“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant
who is an Employee, a Separation from Service on or after the attainment of age
65 with 10 Years of Service.

 

“Separation from Service” shall mean a termination of services provided by a
Participant, whether voluntarily or involuntarily, other than by reason of
death, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(h).  In determining whether a Participant has experienced a Separation
from Service, the following provisions shall apply:

 

(a)           For a Participant who provides services to an Employer as an
Employee, except as otherwise provided in part (d) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer.  A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date

 

5

--------------------------------------------------------------------------------

 

(whether as an Employee or an independent contractor) will permanently decrease
to no more than 20% of the average level of bona fide services performed by such
Participant (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Employer if the Participant has been providing services to the Employer less
than 36 months).

 

(b)           If a Participant is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the Participant and
the Employer shall be treated as continuing intact, provided that the period of
such leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with the Employer under an applicable statute or
by contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

(c)           For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (d) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

 

(d)           For a Participant who provides services to an Employer as both an
Employee and an independent contractor within a Plan Year, a Separation from
Service generally shall not occur until the Participant has ceased providing
services for such Employer as both an Employee and independent contractor, as
determined in accordance with the provisions set forth in parts (a) and (c) of
this Section, respectively.  Similarly, if a Participant either (i) ceases
providing services for an Employer as an independent contractor and begins
providing services for such Employer as an Employee, or (ii) ceases providing
services for an Employer as an Employee and begins providing services for such
Employer as an independent contractor, the Participant will not be considered to
have experienced a Separation from Service until the Participant has ceased
providing services for such Employer in both capacities, as determined in
accordance with the applicable provisions set forth in parts (a) and (c) of this
Section.

 

“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i).  In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

 

(a)           The Committee’s identification of the individuals who fall within
the definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”).  In applying the
applicable provisions of Code Section 416(i) to identify

 

6

--------------------------------------------------------------------------------


 

such individuals, “compensation” shall be determined in accordance with Treas.
Reg. §1.415(c)-2(a) without regard to (i) any safe harbor provided in Treas.
Reg. §1.415(c)-2(d), (ii) any of the special timing rules provided in Treas.
Reg. §1.415(c)-2(e), and (iii) any of the special rules provided in Treas. Reg.
§1.415(c)-2(g); and

 

(b)           Each Participant who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section shall be treated as a
Specified Employee for purposes of this Plan if such Participant experiences a
Separation from Service during the 12-month period that begins on
April 1st following the applicable identification date.

 

“Trust” shall mean one or more trusts established by the Company in accordance
with Article 15.

 

“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

 

“Years of Plan Participation” shall mean the total number of full Plan Years a
Participant has been a Participant in the Plan prior to his or her Separation
from Service (determined without regard to whether deferral elections have been
made by the Participant for any Plan Year).  A partial year shall not be treated
as a full Plan Year for purposes of this definition.

 

“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers.  For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring by the first Employer and that, for any subsequent
year, commences on an anniversary of that hiring date.  A partial year of
employment shall not be treated as a Year of Service.

 

ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY

 

2.1.         Selection by Committee.  Participation in the Plan shall be limited
to, as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees.  From that group, the Committee
shall select, in its sole discretion, those individuals who may actually
participate in this Plan.

 

2.2.         Enrollment and Eligibility Requirements; Commencement of
Participation.

 

(a)           As a condition to participation, each selected Employee shall
complete, execute and return to the Committee a Plan Agreement (if requested by
the Committee), an Election Form and a Beneficiary Designation Form by the
deadline(s) established by the Committee in accordance with the applicable
provisions of this Plan.  In addition, the Committee

 

7

--------------------------------------------------------------------------------


 

shall establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.

 

(b)           Each selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines that the Employee has met all enrollment requirements set forth in
this Plan and required by the Committee, including returning all required
documents to the Committee within the specified time period.

 

(c)           If an Employee fails to meet all requirements established by the
Committee within the period required, that Employee shall not be eligible to
participate in the Plan during such Plan Year.

 

ARTICLE 3
DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/
VESTING/CREDITING/TAXES

 

3.1.         Maximum Deferral.

 

(a)           Annual Deferral Amount.  For each Plan Year, only those
Participants selected by the Committee may elect to defer, as his or her Annual
Deferral Amount, Base Salary and/or Bonus up to the following maximum
percentages for each deferral elected:

 

Deferral

 

Maximum Percentage

 

Base Salary

 

75

%

Bonus

 

100

%

 

(b)           Short Plan Year.  Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, then to the
extent required by Section 3.2 and Code Section 409A and related Treasury
Regulations, the maximum amount of the Participant’s Base Salary or Bonus that
may be deferred by the Participant for the Plan Year shall be determined by
applying the percentages set forth in Section 3.1(a) to the portion of such
compensation attributable to services performed after the date that the
Participant’s deferral election is made.

 

3.2.         Timing of Deferral Elections; Effect of Election Form.

 

(a)           General Timing Rule for Deferral Elections.  Except as otherwise
provided in this Section 3.2, in order for a Participant to make a valid
election to defer Base Salary and/or Bonus, the Participant must submit an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than the December 31st preceding the Plan Year in which
such compensation will be earned.

 

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable on December 31st preceding the Plan Year, and shall continue in
force for subsequent Plan Years until modified.  Any such modification shall be
in accordance with this Section 3.2(a) and shall be applied prospectively for
Plan Years beginning after the date the Committee receives the modified Election
Form.

 

8

--------------------------------------------------------------------------------


 

(b)           Timing of Deferral Elections for Newly Eligible Plan
Participants.  A selected Employee who first becomes eligible to participate in
the Plan on or after the beginning of a Plan Year, as determined in accordance
with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided
in Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to defer
the portion of Base Salary and/or Bonus attributable to services to be performed
after such election, provided that the Participant submits an Election Form on
or before the deadline established by the Committee, which in no event shall be
later than 30 days after the Participant first becomes eligible to participate
in the Plan.

 

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the selected Employee
becomes eligible to participate in the Plan.

 

3.3.         Withholding and Crediting of Annual Deferral Amounts.  For each
Plan Year, the Base Salary portion of the Annual Deferral Amount shall be
withheld from each regularly scheduled Base Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Salary.  The
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Bonus is or otherwise would be paid to the Participant, whether or not this
occurs during the Plan Year itself.  Annual Deferral Amounts shall be credited
to the Participant’s Annual Account for such Plan Year at the time such amounts
would otherwise have been paid to the Participant.

 

3.4.         Company Contribution Amount.

 

(a)           For each Plan Year, the Company may be required to credit amounts
to a Participant’s Annual Account in accordance with the Participant’s Plan
Agreement (if any), which amounts shall be part of the Participant’s Company
Contribution Amount for that Plan Year.  Such amounts shall be credited to the
Participant’s Annual Account for the applicable Plan Year on the date or dates
prescribed by such agreements.

 

(b)           For each Plan Year, the Company, in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Annual
Account under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year.  The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year.  The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

 

9

--------------------------------------------------------------------------------


 

3.5.         Vesting.

 

(a)           A Participant shall at all times be 100% vested in the portion of
his or her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.6.

 

(b)           A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Contribution Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.6, in accordance with the
vesting schedule(s) set forth in his or her Plan Agreement (if any).  If not
addressed in such agreements, a Participant shall vest in the portion of his or
her Account Balance attributable to any Company Contribution Amounts, plus
amounts credited or debited on such amounts pursuant to Section 3.6, in
accordance with the following schedule:

 

Years of Plan Participation

 

Vested Percentage

 

Less than 1 year

 

0

%

1 year or more, but less than 2

 

20

%

2 years or more, but less than 3

 

40

%

3 years or more, but less than 4

 

60

%

4 years or more, but less than 5

 

80

%

5 years or more

 

100

%

 

(c)           Notwithstanding anything to the contrary contained in this
Section 3.5, in the event of a Change in Control, upon a Participant’s
Separation from Service on or after qualifying for Retirement, on the
Participant’s death prior to Separation from Service, or if the Participant is
Disabled (defined below) at the time of his or her Separation from Service, any
amounts that are not vested in accordance with Section 3.5(b) above, shall
immediately become 100% vested.  The term “Disabled” shall mean a Participant’s
physical or mental disability in accordance with the terms of agreement with the
Company’s long-term disability insurer, as determined by the Committee.  If a
Participant is not determined to be Disabled at the time of his or her
Separation from Service, then the Participant shall not vest due to a Disability
pursuant to this Section 3.5(c).

 

3.6.         Crediting/Debiting of Account Balances.  In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

(a)           Measurement Funds.  Subject to the restrictions found in
Section 3.6(b) below, the Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement

 

10

--------------------------------------------------------------------------------


 

Funds”), for the purpose of crediting or debiting additional amounts to his or
her Account Balance.  As necessary, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund.  Each such action will take
effect as of the first day of the first calendar quarter that begins at least 30
days after the day on which the Committee gives Participants advance written
notice of such change.

 

(b)           Election of Measurement Funds.  A Participant, in connection with
his or her initial deferral election in accordance with Section 3.2 above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.6(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance.  If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.  The
Participant may (but is not required to) elect, by submitting an Election Form,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.  If an election is made in accordance with the
previous sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.  Notwithstanding
the foregoing, the Participant may make this election only once each month or
such other limit as the Committee, in its sole discretion, may impose on the
frequency with which one or more of the Measurement Funds elected in accordance
with this Section 3.6(b) may be added or deleted by such Participant and on the
frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.

 

(c)           Proportionate Allocation.  In making any election described in
Section 3.6(b) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.

 

(d)           Crediting or Debiting Method.  The performance of each Measurement
Fund (either positive or negative) will be determined on a daily basis based on
the manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

(e)           No Actual Investment.  Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund.  In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves.  Without limiting
the foregoing, a Participant’s Account Balance shall at all times be

 

11

--------------------------------------------------------------------------------


 

a bookkeeping entry only and shall not represent any investment made on his or
her behalf by the Company or the Trust; the Participant shall at all times
remain an unsecured creditor of the Company.

 

3.7.         FICA and Other Taxes.

 

(a)           Annual Deferral Amounts.  For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant’s Base Salary and/or Bonus,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary and/or Bonus that is not being deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount.  If necessary, the Committee
may reduce the Annual Deferral Amount in order to comply with this Section 3.7.

 

(b)           Company Contribution Amounts.  When a Participant becomes vested
in a portion of his or her Account Balance attributable to any Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary and/or Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts.  If necessary, the Committee may reduce the
vested portion of the Participant’s Company Contribution Amount, as applicable,
in order to comply with this Section 3.7.

 

(c)           Distributions.  The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

ARTICLE 4
SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES

 

4.1.         Scheduled Distributions.  Concurrently with each election to defer
an Annual Deferral Amount, a Participant may elect to receive all or a portion
of such Annual Deferral Amount, plus amounts credited or debited on that amount
pursuant to Section 3.6, in the form of a lump sum payment or an Annual
Installment Method over a period of five years, calculated as of the close of
business on or about the Benefit Distribution Date designated by the Participant
in accordance with this Section (a “Scheduled Distribution”).  The Benefit
Distribution Date for the amount subject to a Scheduled Distribution election
shall be the first day of any Plan Year designated by the Participant, which may
be no sooner than two Plan Years after the end of the Plan Year to which the
Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.

 

Subject to the other terms and conditions of this Plan, for each Scheduled
Distribution elected, the lump sum payment shall be made, or installment
payments shall commence, no later than 60 days after the Benefit Distribution
Date.  By way of example, if a Scheduled Distribution is elected for Annual
Deferral Amounts that are earned in the Plan Year commencing January 1, 2009,
the earliest Benefit Distribution Date that may be designated by a Participant
would be

 

12

--------------------------------------------------------------------------------


 

January 1, 2012, and the Scheduled Distribution would be paid or commence no
later than 60 days after such Benefit Distribution Date.

 

4.2.         Postponing Scheduled Distributions.  A Participant may elect only
once to postpone a Scheduled Distribution described in Section 4.1 above and/or
change the form of payment, and have such amount paid or commence no later than
60 days after an allowable alternative Benefit Distribution Date designated in
accordance with this Section 4.2.  In order to make such an election, the
Participant must submit an Election Form to the Committee in accordance with the
following criteria:

 

(a)           The election shall have no effect until at least 12 months after
the date on which the election is made;

 

(b)           The new Benefit Distribution Date must be the first day of a Plan
Year that is no sooner than five years after the previously designated Benefit
Distribution Date; and

 

(c)           The election must be made at least 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

For purposes of applying the provisions of this Section 4.2, a Participant’s
election shall not be considered to be made until the date on which the election
becomes irrevocable.  Such an election shall become irrevocable on a date
determined by the Committee; provided, however, that such date shall be no later
than the date that is 12 months prior to the Participant’s previously designated
Benefit Distribution Date for such Scheduled Distribution.

 

4.3.         Other Benefits Take Precedence Over Scheduled Distributions. 
Should an event occur prior to any Benefit Distribution Date designated for a
Scheduled Distribution that would trigger a benefit under Articles 5 through 8,
as applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.

 

4.4.         Unforeseeable Emergencies.

 

(a)           If a Participant experiences an Unforeseeable Emergency prior to
the occurrence of a distribution event described in Articles 5 through 8, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan.  The payout, if any, from the Plan shall not exceed
the lesser of (i) the Participant’s vested Account Balance, calculated as of the
close of business on or about the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution.  A Participant shall not be
eligible to receive a payout from the Plan to the extent that the Unforeseeable
Emergency is or may be relieved (A) through reimbursement or compensation by
insurance or otherwise, (B) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (C) by cessation of deferrals under this Plan.

 

13

--------------------------------------------------------------------------------


 

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date.  In addition, in the event of such
approval the Participant’s outstanding deferral elections under the Plan shall
be cancelled.

 

(b)           A Participant’s deferral elections under this Plan shall also be
cancelled to the extent the Committee determines that such action is required
for the Participant to obtain a hardship distribution from an Employer’s
401(k) Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).

 

ARTICLE 5
CHANGE IN CONTROL BENEFIT

 

5.1.         Change in Control Benefit.  In the event that a Change in Control
occurs prior to the Participant’s Separation from Service or death, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the “Change in Control Benefit”).  The Benefit Distribution
Date for the Change in Control Benefit, if any, shall be the last day of the
month on which the Change in Control occurs.

 

5.2.         Payment of Change in Control Benefit.  The Change in Control
Benefit, if any, shall be calculated as of the close of business on or about the
Participant’s Benefit Distribution Date, as determined by the Committee, and
paid to the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

 

ARTICLE 6
FROZEN RETIREMENT BENEFIT

 

6.1.         Frozen Retirement Benefit.  This Section 6.1 shall be applicable to
the Plan Years prior to the 2013 Plan Year.  If a Participant experiences a
Separation from Service that qualifies as a Retirement prior to a Change in
Control or the Participant’s death, the Participant shall receive the portion of
his or her vested Account Balance equal to the sum of the Participant’s vested
Annual Accounts for the Plan Years prior to the 2013 Plan Year in the form of a
lump sum payment or an Annual Installment Method over a period of five years, as
elected by the Participant in accordance with Section 6.2 (the “Frozen
Retirement Benefit”).  A Participant’s Frozen Retirement Benefit shall be
calculated as of the close of business on or about the applicable Benefit
Distribution Date for such benefit, which shall be (i) the first day of the
seventh month following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the last day of the month in which the Participant
experiences a Separation from Service; provided, however, if a Participant
changes the form of distribution for the Frozen Retirement Benefit in accordance
with Section 6.2(b), the Benefit Distribution Date for the Frozen Retirement
Benefit shall be determined in accordance with Section 6.2(b).

 

6.2.         Payment of Frozen Retirement Benefit.  This Section 6.2 shall be
applicable to the Plan Years prior to the 2013 Plan Year.

 

14

--------------------------------------------------------------------------------


 

(a)           A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive his or her
Frozen Retirement Benefit in a lump sum or pursuant to an Annual Installment
Method over a period of five years.  If a Participant does not make any election
with respect to the payment of the Frozen Retirement Benefit, then such
Participant shall be deemed to have elected to receive the Frozen Retirement
Benefit as a lump sum.

 

(b)           A Participant may change the form of payment for the Frozen
Retirement Benefit only once by submitting an Election Form to the Committee in
accordance with the following criteria:

 

(i)            The election shall not take effect until at least 12 months after
the date on which the election is made;

 

(ii)           The new Benefit Distribution Date for the Participant’s Frozen
Retirement Benefit shall be five years after the Benefit Distribution Date that
would otherwise have been applicable to such benefit; and

 

(iii)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Frozen Retirement Benefit.

 

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for the Frozen Retirement Benefit shall
not be considered to be made until the date on which the election becomes
irrevocable.  Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Frozen Retirement Benefit.  Subject to the
requirements of this Section 6.2(b), the most recent Election Form that has
become effective shall govern the form of payout of the Participant’s Frozen
Retirement Benefit.

 

(c)           The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.

 

ARTICLE 7
TERMINATION BENEFIT

 

7.1.         Termination Benefit.  This Section 7.1 shall be applicable to Plan
Years beginning on or after January 1, 2013.  If a Participant experiences a
Separation from Service prior to a Change in Control or the Participant’s death,
the Participant shall receive his or her vested Account Balance, less the Frozen
Termination Benefit (defined below), in the form of a lump sum payment or an
Annual Installment Method over a period of five years, as elected by the
Participant in accordance with Section 7.2 (the “Termination Benefit”).  A
Participant’s Termination Benefit shall be calculated as of the close of
business on or about the applicable Benefit Distribution Date for such benefit,
which shall be (i) the first day of the seventh month following the date on
which the Participant experiences such Separation from Service if the

 

15

--------------------------------------------------------------------------------

 

Participant is a Specified Employee, and (ii) for all other Participants, the
last day of the month in which the Participant experiences a Separation from
Service; provided, however, if a Participant changes the form of distribution
for one or more Base Salary Annual Accounts in accordance with
Section 7.2(a)(ii), Bonus Annual Accounts in accordance with Section 7.2(b)(ii),
and/or Company Contribution Annual Accounts in accordance with
Section 7.2(c)(ii), the Benefit Distribution Date for the Base Salary Annual
Account(s), Bonus Annual Account(s), and Company Contribution Annual
Account(s) subject to such change shall be determined in accordance with
Section 7.2(a)(ii), 7.2(b)(ii), and/or 7.2(c)(ii), as applicable.

 

7.2.         Payment of Termination Benefit.  This Section 7.2 shall be
applicable to Plan Years beginning on or after January 1, 2013.

 

(a)           Base Salary Annual Account.

 

(i)            A Participant, in connection with his or her election to defer an
Annual Deferral Amount, shall elect the form in which his or her Base Salary
Annual Account for such Plan Year will be paid.  The Participant may elect to
receive each Base Salary Annual Account in the form of a lump sum or pursuant to
an Annual Installment Method over a period of five years.  If a Participant does
not make any election with respect to the payment of a Base Salary Annual
Account, then the Participant shall be deemed to have elected to receive such
Base Salary Annual Account as a lump sum.

 

(ii)           A Participant may change the form of payment for a Base Salary
Annual Account only once by submitting an Election Form to the Committee in
accordance with the following criteria:

 

(A)          The election shall not take effect until at least 12 months after
the date on which the election is made;

 

(B)          The new Benefit Distribution Date for such Base Salary Annual
Account shall be five years after the Benefit Distribution Date that would
otherwise have been applicable to such Base Salary Annual Account; and

 

(C)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Base Salary
Annual Account.

 

For purposes of applying the provisions of this Section 7.2(a)(ii), a
Participant’s election to change the form of payment for a Base Salary Annual
Account shall not be considered to be made until the date on which the election
becomes irrevocable.  Such an election shall become irrevocable on a date
determined by the Committee; provided, however, that such date shall be no later
than 12 months prior to the Benefit Distribution Date that would otherwise have
been applicable to such Base Salary Annual Account.  Subject to the requirements
of this Section 7.2(a)(ii), the most recent Election Form that has become
effective for a Base Salary Annual Account shall govern the form of payout of
such Base Salary Annual Account.

 

16

--------------------------------------------------------------------------------


 

(iii)          The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Base Salary Annual Account and shall be paid no
later than 60 days after each anniversary of the Participant’s Benefit
Distribution Date.

 

(b)           Bonus Annual Account.

 

(i)            A Participant, in connection with his or her election to defer an
Annual Deferral Amount, shall elect the form in which his or her Bonus Annual
Account for such Plan Year will be paid.  The Participant may elect to receive
each Bonus Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method over a period of five years.  If a Participant does not make
any election with respect to the payment of a Bonus Annual Account, then the
Participant shall be deemed to have elected to receive such Bonus Annual Account
as a lump sum.

 

(ii)           A Participant may change the form of payment for a Bonus Annual
Account only once by submitting an Election Form to the Committee in accordance
with the following criteria:

 

(A)          The election shall not take effect until at least 12 months after
the date on which the election is made;

 

(B)          The new Benefit Distribution Date for such Bonus Annual Account
shall be five years after the Benefit Distribution Date that would otherwise
have been applicable to such Bonus Annual Account; and

 

(C)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Bonus Annual
Account.

 

For purposes of applying the provisions of this Section 7.2(b)(ii), a
Participant’s election to change the form of payment for a Bonus Annual Account
shall not be considered to be made until the date on which the election becomes
irrevocable.  Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Bonus Annual Account.  Subject to the requirements of this
Section 7.2(b)(ii), the most recent Election Form that has become effective for
a Bonus Annual Account shall govern the form of payout of such Bonus Annual
Account.

 

(iii)          The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Bonus Annual Account and shall be paid no later
than 60 days after each anniversary of the Participant’s Benefit Distribution
Date.

 

17

--------------------------------------------------------------------------------


 

(c)           Company Contribution Annual Account.

 

(i)            A Participant, in connection with his or her election to defer an
Annual Deferral Amount, shall elect the form in which his or her Company
Contribution Annual Account for such Plan Year will be paid.  The Participant
may elect to receive each Company Contribution Annual Account in the form of a
lump sum or pursuant to an Annual Installment Method over a period of five
years.  If a Participant does not make any election with respect to the payment
of a Company Contribution Annual Account, then the Participant shall be deemed
to have elected to receive such Company Contribution Annual Account as a lump
sum.

 

(ii)           A Participant may change the form of payment for a Company
Contribution Annual Account only once by submitting an Election Form to the
Committee in accordance with the following criteria:

 

(A)          The election shall not take effect until at least 12 months after
the date on which the election is made;

 

(B)          The new Benefit Distribution Date for such Company Contribution
Annual Account shall be five years after the Benefit Distribution Date that
would otherwise have been applicable to such Company Contribution Annual
Account; and

 

(C)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Company
Contribution Annual Account.

 

For purposes of applying the provisions of this Section 7.2(c)(ii), a
Participant’s election to change the form of payment for a Company Contribution
Annual Account shall not be considered to be made until the date on which the
election becomes irrevocable.  Such an election shall become irrevocable on a
date determined by the Committee; provided, however, that such date shall be no
later than 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to such Company Contribution Annual Account.  Subject to
the requirements of this Section 7.2(c)(ii), the most recent Election Form that
has become effective for a Company Contribution Annual Account shall govern the
form of payout of such Company Contribution Annual Account.

 

(iii)          The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Company Contribution Annual Account and shall be
paid no later than 60 days after each anniversary of the Participant’s Benefit
Distribution Date.

 

7.3.         Frozen Termination Benefit.  This Section 7.3 shall be applicable
to the Plan Years prior to the 2013 Plan Year.  If a Participant experiences a
Separation from Service that does not qualify as a Retirement prior to a Change
in Control or the Participant’s death, the Participant shall receive the portion
of his or her vested Account Balance equal to the sum of the Participant’s
vested Annual Accounts for the Plan Years prior to the 2013 Plan Year in the
form of a lump sum payment or an Annual Installment Method over a period of five
years, as elected by the Participant in accordance with Section 7.3(a) (the
“Frozen Termination Benefit”).  A

 

18

--------------------------------------------------------------------------------


 

Participant’s Frozen Termination Benefit shall be calculated as of the close of
business on or about the applicable Benefit Distribution Date for such benefit,
which shall be (i) the first day of the seventh month following the date on
which the Participant experiences such Separation from Service if the
Participant is a Specified Employee, and (ii) for all other Participants, the
last day of the month in which the Participant experiences a Separation from
Service; provided, however, if a Participant changes the form of distribution
for the Frozen Termination Benefit in accordance with Section 7.3(b), the
Benefit Distribution Date for the Frozen Termination Benefit shall be determined
in accordance with Section 7.3(b).

 

(a)           A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive his or her
Frozen Termination Benefit in a lump sum or pursuant to an Annual Installment
Method over a period of five years.  If a Participant does not make any election
with respect to the payment of the Frozen Termination Benefit, then such
Participant shall be deemed to have elected to receive the Frozen Termination
Benefit as a lump sum.

 

(b)           A Participant may change the form of payment for the Frozen
Termination Benefit only once by submitting an Election Form to the Committee in
accordance with the following criteria:

 

(i)            The election shall not take effect until at least 12 months after
the date on which the election is made;

 

(ii)           The new Benefit Distribution Date for the Participant’s Frozen
Termination Benefit shall be five years after the Benefit Distribution Date that
would otherwise have been applicable to such benefit; and

 

(iii)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Frozen Termination Benefit.

 

For purposes of applying the provisions of this Section 7.3(b), a Participant’s
election to change the form of payment for the Frozen Termination Benefit shall
not be considered to be made until the date on which the election becomes
irrevocable.  Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Frozen Termination Benefit.  Subject to the
requirements of this Section 7.3(b), the most recent Election Form that has
become effective shall govern the form of payout of the Participant’s Frozen
Termination Benefit.

 

(c)           The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 8
DEATH BENEFIT

 

8.1.         Death Benefit.  This Section 8.1 shall be applicable to Plan Years
beginning on or after January 1, 2013.  If a Participant dies prior to a Change
in Control or the Participant’s Separation from Service, the Participant’s
Beneficiary(ies) shall receive his or her vested Account Balance, less the
Frozen Death Benefit (defined below), in the form of a lump sum payment or an
Annual Installment Method over a period of five years, as elected by the
Participant in accordance with Section 8.2 (the “Death Benefit”).  A
Participant’s Death Benefit shall be calculated as of the close of business on
or about the applicable Benefit Distribution Date for such benefit, which shall
be the last day of the month in which the Committee is provided with proof that
is satisfactory to the Committee of the Participant’s death; provided, however,
if a Participant changes the form of distribution for one or more Base Salary
Annual Accounts in accordance with Section 8.2(a)(ii), Bonus Annual Accounts in
accordance with Section 8.2(b)(ii), and/or Company Contribution Annual Accounts
in accordance with Section 8.2(c)(ii), the Benefit Distribution Date for the
Base Salary Annual Account(s), Bonus Annual Account(s), and Company Contribution
Annual Account(s) subject to such change shall be determined in accordance with
Section 8.2(a)(ii), 8.2(b)(ii), and/or 8.2(c)(ii), as applicable.

 

8.2.         Payment of Death Benefit.  This Section 8.2 shall be applicable to
Plan Years beginning on or after January 1, 2013.

 

(a)           Base Salary Annual Account.

 

(i)            A Participant, in connection with his or her election to defer an
Annual Deferral Amount, shall elect the form in which his or her Base Salary
Annual Account for such Plan Year will be paid.  The Participant may elect to
receive each Base Salary Annual Account in the form of a lump sum or pursuant to
an Annual Installment Method over a period of five years.  If a Participant does
not make any election with respect to the payment of a Base Salary Annual
Account, then the Participant shall be deemed to have elected to receive such
Base Salary Annual Account as a lump sum.

 

(ii)           A Participant may change the form of payment for a Base Salary
Annual Account only once by submitting an Election Form to the Committee in
accordance with the following criteria:

 

(A)          The election shall not take effect until at least 12 months after
the date on which the election is made; and

 

(B)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Base Salary
Annual Account.

 

For purposes of applying the provisions of this Section 8.2(a)(ii), a
Participant’s election to change the form of payment for a Base Salary Annual
Account shall not be considered to be made until the date on which the election
becomes irrevocable.  Such an election shall become irrevocable on a date
determined by the Committee; provided, however,

 

20

--------------------------------------------------------------------------------


 

that such date shall be no later than 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Base Salary
Annual Account.  Subject to the requirements of this Section 8.2(a)(ii), the
most recent Election Form that has become effective for a Base Salary Annual
Account shall govern the form of payout of such Base Salary Annual Account.

 

(iii)          The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Base Salary Annual Account and shall be paid no
later than 60 days after each anniversary of the Participant’s Benefit
Distribution Date.

 

(b)           Bonus Annual Account.

 

(i)            A Participant, in connection with his or her election to defer an
Annual Deferral Amount, shall elect the form in which his or her Bonus Annual
Account for such Plan Year will be paid.  The Participant may elect to receive
each Bonus Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method over a period of five years.  If a Participant does not make
any election with respect to the payment of a Bonus Annual Account, then the
Participant shall be deemed to have elected to receive such Bonus Annual Account
as a lump sum.

 

(ii)           A Participant may change the form of payment for a Bonus Annual
Account only once by submitting an Election Form to the Committee in accordance
with the following criteria:

 

(A)          The election shall not take effect until at least 12 months after
the date on which the election is made; and

 

(B)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Bonus Annual
Account.

 

For purposes of applying the provisions of this Section 8.2(b)(ii), a
Participant’s election to change the form of payment for a Bonus Annual Account
shall not be considered to be made until the date on which the election becomes
irrevocable.  Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Bonus Annual Account.  Subject to the requirements of this
Section 8.2(b)(ii), the most recent Election Form that has become effective for
a Bonus Annual Account shall govern the form of payout of such Bonus Annual
Account.

 

(iii)          The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall continue in accordance with the
Participant’s election for

 

21

--------------------------------------------------------------------------------


 

each Bonus Annual Account and shall be paid no later than 60 days after each
anniversary of the Participant’s Benefit Distribution Date.

 

(c)           Company Contribution Annual Account.

 

(i)            A Participant, in connection with his or her election to defer an
Annual Deferral Amount, shall elect the form in which his or her Company
Contribution Annual Account for such Plan Year will be paid.  The Participant
may elect to receive each Company Contribution Annual Account in the form of a
lump sum or pursuant to an Annual Installment Method over a period of five
years.  If a Participant does not make any election with respect to the payment
of a Company Contribution Annual Account, then the Participant shall be deemed
to have elected to receive such Company Contribution Annual Account as a lump
sum.

 

(ii)           A Participant may change the form of payment for a Company
Contribution Annual Account only once by submitting an Election Form to the
Committee in accordance with the following criteria:

 

(A)          The election shall not take effect until at least 12 months after
the date on which the election is made; and

 

(B)          The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Company
Contribution Annual Account.

 

For purposes of applying the provisions of this Section 8.2(c)(ii), a
Participant’s election to change the form of payment for a Company Contribution
Annual Account shall not be considered to be made until the date on which the
election becomes irrevocable.  Such an election shall become irrevocable on a
date determined by the Committee; provided, however, that such date shall be no
later than 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to such Company Contribution Annual Account.  Subject to
the requirements of this Section 8.2(c)(ii), the most recent Election Form that
has become effective for a Company Contribution Annual Account shall govern the
form of payout of such Company Contribution Annual Account.

 

(iii)          The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Company Contribution Annual Account and shall be
paid no later than 60 days after each anniversary of the Participant’s Benefit
Distribution Date.

 

8.3.         Frozen Death Benefit.  This Section 8.3 shall be applicable to the
Plan Years prior to the 2013 Plan Year.  If a Participant dies prior to a Change
in Control or the Participant’s Separation from Service, the Participant’s
Beneficiary(ies) shall receive the portion of his or her vested Account Balance
equal to the sum of the Participant’s vested Annual Accounts for the Plan Years
prior to the 2013 Plan Year in the form of a lump sum payment or an Annual
Installment Method over a period of five years, as elected by the Participant in
accordance with Section 8.3(a) (the “Frozen Death Benefit”).  A Participant’s
Frozen Death Benefit shall be

 

22

--------------------------------------------------------------------------------


 

calculated as of the close of business on or about the applicable Benefit
Distribution Date for such benefit, which shall be the last day of the month in
which the Committee is provided with proof that is satisfactory to the Committee
of the Participant’s death; provided, however, if a Participant changes the form
of distribution for the Frozen Death Benefit in accordance with Section 8.3(b),
the Benefit Distribution Date for the Frozen Death Benefit shall be determined
in accordance with Section 8.3(b).

 

(a)           A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive his or her
Frozen Death Benefit in a lump sum or pursuant to an Annual Installment Method
over a period of five years.  If a Participant does not make any election with
respect to the payment of the Frozen Death Benefit, then such Participant shall
be deemed to have elected to receive the Frozen Death Benefit as a lump sum.

 

(b)           A Participant may change the form of payment for the Frozen Death
Benefit only once by submitting an Election Form to the Committee in accordance
with the following criteria:

 

(i)            The election shall not take effect until at least 12 months after
the date on which the election is made; and

 

(ii)           The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Frozen Death Benefit.

 

For purposes of applying the provisions of this Section 8.3(b), a Participant’s
election to change the form of payment for the Frozen Death Benefit shall not be
considered to be made until the date on which the election becomes irrevocable. 
Such an election shall become irrevocable on a date determined by the Committee;
provided, however, that such date shall be no later than 12 months prior to the
Benefit Distribution Date that would otherwise have been applicable to the
Participant’s Frozen Death Benefit.  Subject to the requirements of this
Section 8.3(b), the most recent Election Form that has become effective shall
govern the form of payout of the Participant’s Frozen Death Benefit.

 

(c)           The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.

 

ARTICLE 9
BENEFICIARY DESIGNATION

 

9.1.         Beneficiary.  Each Participant shall have the right, at any time,
to designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

23

--------------------------------------------------------------------------------


 

9.2.         Beneficiary Designation; Change; Spousal Consent.  A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee.  A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form.  If the Participant names
someone other than his or her spouse as a Beneficiary, the Committee may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Committee, executed by such Participant’s spouse and
returned to the Committee.  Upon submitting a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be canceled.  The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant prior to his or her death.

 

9.3.         Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.

 

9.4.         No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse.  If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5.         Doubt as to Beneficiary.  If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

 

9.6.         Discharge of Obligations.  The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge the Company, all Employers
and the Committee from all further obligations under this Plan with respect to
the Participant, and that Participant’s Plan Agreement (if any) shall terminate
upon such full payment of benefits.

 

ARTICLE 10
LEAVE OF ABSENCE

 

10.1.       Paid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.2.

 

10.2.       Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan.  During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections. 
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral

 

24

--------------------------------------------------------------------------------


 

Amount for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and an Election Form is delivered to the
Committee for each such election in accordance with Section 3.2 above.

 

ARTICLE 11
TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

 

11.1.       Termination of Plan.  Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future.  Accordingly, the Committee and the Company reserve the right to
terminate the Plan.  In the event of a Plan termination no new deferral
elections shall be permitted for the Participants and the Participants shall no
longer be eligible to receive new company contributions.  However, after the
Plan termination the Account Balances of such Participants shall continue to be
credited with Annual Deferral Amounts attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to be credited or debited to such Participants’ Account
Balances pursuant to Section 3.6.  The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective.  In
addition, following a Plan termination, Participant Account Balances shall
remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan.  Notwithstanding the preceding sentence, to the extent permitted by
Treas. Reg. §1.409A-3(j)(4)(ix), the Committee or Company may provide that upon
termination of the Plan, all Account Balances of the Participants shall be
distributed, subject to and in accordance with any rules established by the
Committee or the Company deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

 

11.2.       Amendment.  The Committee or the Company may, at any time, amend or
modify the Plan in whole or in part.  Notwithstanding the foregoing, no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made.

 

11.3.       Plan Agreement.  Despite the provisions of Sections 11.1 and 11.2,
if a Participant’s Plan Agreement (if any) contains benefits or limitations that
are not in this Plan document, the Committee or Company may only amend or
terminate such provisions with the written consent of the Participant.

 

11.4.       Effect of Payment.  The full payment of the Participant’s vested
Account Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement (if any)
shall terminate.

 

25

--------------------------------------------------------------------------------

 

ARTICLE 12
ADMINISTRATION

 

12.1.       Committee Duties.  Except as otherwise provided in this Article 12,
this Plan shall be administered by the Compensation and Stock Option Committee
of the Board (the “Committee”).  Members of the Committee may be Participants
under this Plan.  The Committee shall also have the discretion and authority to
(a) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, (b) decide or resolve any and all
questions, including benefit entitlement determinations and interpretations of
this Plan, as may arise in connection with the Plan; and (c) delegate certain
responsibilities to certain management employees.  Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself.  When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

 

12.2.       Administration Upon Change In Control.  Within 120 days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether or not such individuals are members of the
Committee following the Change in Control) may, by written consent of the
majority of such individuals, appoint an independent third party administrator
(the “Administrator”).  The Administrator shall be the Committee provided for in
Section 12.1 above and shall perform any or all of the duties described in
Section 12.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations.  Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.

 

12.3.       Agents.  In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel.

 

12.4.       Binding Effect of Decisions.  The decision or action of the
Committee or Administrator, as applicable, with respect to any question arising
out of or in connection with the administration, interpretation and application
of the Plan and the rules and regulations promulgated hereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.

 

12.5.       Indemnity of Committee.  The Company shall indemnify and hold
harmless the members of the Committee, any Employee to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such Employee or the Administrator.

 

12.6.       Employer Information.  To enable the Committee and/or Administrator
to perform its functions, the Company and each Employer shall supply full and
timely information

 

26

--------------------------------------------------------------------------------


 

to the Committee and/or Administrator, as the case may be, on all matters
relating to the Plan, the Trust, the Participants and their Beneficiaries, the
Account Balances of the Participants, the compensation of its Participants, the
date and circumstances of the Separation from Service or death of its
Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

 

ARTICLE 13
OTHER BENEFITS AND AGREEMENTS

 

13.1.       Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer.  The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 14
CLAIMS PROCEDURES

 

14.1.       Presentation of Claim.  Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan.  If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant.  All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.

 

14.2.       Notification of Decision.  The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than 90 days after receiving the
claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial 90
day period.  In no event shall such extension exceed a period of 90 days from
the end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  The Committee shall notify the
Claimant in writing:

 

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

(b)           that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

27

--------------------------------------------------------------------------------


 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(iv)          an explanation of the claim review procedure set forth in
Section 14.3 below; and

 

(v)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

14.3.       Review of a Denied Claim.  On or before 60 days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim.  The
Claimant (or the Claimant’s duly authorized representative):

 

(a)           may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the claim for benefits;

 

(b)           may submit written comments or other documents; and/or

 

(c)           may request a hearing, which the Committee, in its sole
discretion, may grant.

 

14.4.       Decision on Review.  The Committee shall render its decision on
review promptly, and no later than 60 days after the Committee receives the
Claimant’s written request for a review of the denial of the claim.  If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period.  In no event
shall such extension exceed a period of 60 days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.  The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

 

(c)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

 

(d)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).

 

28

--------------------------------------------------------------------------------


 

14.5.       Legal Action.  A Claimant’s compliance with the foregoing provisions
of this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

 

ARTICLE 15
TRUST

 

15.1.       Establishment of the Trust.  In order to provide assets from which
to fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company, within its sole discretion, may establish a trust by a trust
agreement with a third party, the trustee, to which the Company may, in its
discretion, contribute cash or other property to provide for the benefit
payments under the Plan (the “Trust”).

 

15.2.       Interrelationship of the Plan and the Trust.  The provisions of the
Plan and the Plan Agreement (if any) shall govern the rights of a Participant to
receive distributions pursuant to the Plan.  The provisions of the Trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to the Trust.  The Company shall at all times remain
liable to carry out its obligations under the Plan.

 

15.3.       Distributions From the Trust.  Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

ARTICLE 16
MISCELLANEOUS

 

16.1.       Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

 

16.2.       Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer.  For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3.       Company’s Liability.  The Company’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement (if any).  The
Company shall have no obligation to a Participant under the Plan except as
expressly provided in the Plan and his or her Plan Agreement (if any).

 

16.4.       Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer,

 

29

--------------------------------------------------------------------------------


 

hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be, unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

 

16.5.       Not a Contract of Employment.  The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant.  Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement.  Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

 

16.6.       Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may be requested in
order to facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

16.7.       Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

16.8.       Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

16.9.       Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

 

16.10.     Notice.  Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Reliance Steel & Aluminum Co.

Attn:  Chief Financial Officer

350 S. Grand Ave., Ste. 5100

Los Angeles, CA 90071

 

30

--------------------------------------------------------------------------------


 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11.     Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

16.12.     Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

16.13.     Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

16.14.     Incompetent.  If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.15.     Distribution in the Event of Income Inclusion Under Code
Section 409A.  If any portion of a Participant’s Account Balance under this Plan
is required to be included in income by the Participant prior to receipt due to
a failure of this Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, the Committee may determine that such Participant
shall receive a distribution from the Plan in an amount equal to the lesser of
(i) the portion of his or her Account Balance required to be included in income
as a result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.

 

16.16.     Deduction Limitation on Benefit Payments.  If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible.  Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.6.  The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of

 

31

--------------------------------------------------------------------------------


 

the Participant’s death) at the earliest date the Employer reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of Code Section 162(m).  In the event that such
date is determined to be after a Participant’s Separation from Service and the
Participant to whom the payment relates is determined to be a Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not be made before the first day of
the seventh month following such Participant’s Separation from Service.

 

16.17.     Limited Cashout.  Notwithstanding anything herein to the contrary,
the Committee may, in its discretion, automatically pay out a Participant’s
vested Account Balance in a lump sum, provided that such payment satisfies the
requirements in (a) through (c) below:

 

(a)           Such payment results in the termination and liquidation of the
entirety of the Participant’s interest under the Plan, including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treas. Reg. §1.409A-1(c)(2);

 

(b)           Such payment is not greater than the applicable dollar amount
under Code Section 402(g)(1)(B); and

 

(c)           Such exercise of Committee discretion is evidenced in writing no
later than the date of such payment.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has signed this Plan document to be amended and
restated effective as of January 1, 2013.

 

 

“Company”

 

 

 

 

 

Reliance Steel & Aluminum Co.,

 

 

 

a California corporation

 

 

 

 

 

By:

/s/ Karla R. Lewis

 

 

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer (Principal Financial
Officer, Principal Accounting Officer)

 

33

--------------------------------------------------------------------------------


 

APPENDIX A

 

LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE AVAILABLE IN
ACCORDANCE WITH NOTICE 2007-86

 

The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.

 

Opportunity to Make New (or Revise Existing) Distribution Elections. 
Notwithstanding the required deadline for the submission of an initial
distribution election under Articles 4 through 8 of the Plan, the Committee may,
to the extent permitted by Notice 2007-86, provide a limited period in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2008.  Any
distribution election(s) made by a Participant in accordance with this Appendix
A shall not be treated as a change in either the form or timing of a
Participant’s benefit payment for purposes of Code Section 409A or the Plan.

 

The Committee shall interpret all provisions relating to an election submitted
in accordance with this Appendix in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations.  By way of example,
if any distribution election submitted by a Participant in 2008 either
(a) relates to an amount that would otherwise be paid to the Participant in
2008, or (b) would cause an amount to be paid to the Participant in 2008, such
election shall not be effective.

 

--------------------------------------------------------------------------------
